




Exhibit 10.25




AMENDMENT NO. 8 TO
MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
Amendment No. 8 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of June 10, 2015 (this “Amendment”), by and between Bank of America,
N.A. (“Purchaser”) and Stonegate Mortgage Corporation (“Seller”).
RECITALS
Purchaser and Seller are parties to that certain Mortgage Loan Participation
Purchase and Sale Agreement, dated as of June 24, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Purchase and
Sale Agreement”; and as amended by this Amendment, the “Purchase and Sale
Agreement”).
Purchaser and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Purchase and Sale Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Purchase and Sale
Agreement.
Accordingly, Purchaser and Seller hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Purchase and
Sale Agreement is hereby amended as follows:
Section 1.Definitions. Section 1 of the Existing Purchase and Sale Agreement is
hereby amended by:
1.deleting the definitions of: “Accepted Servicing Practices”, “Approvals”,
“Effective Date”, “Expiration Date”, “FNMA” or “Fannie Mae”, “FHLMC” or “Freddie
Mac”, “GNMA”, “Merchants Bank Agreement” and “Security Issuance Failure” in its
entirety and replacing them with the following, respectively:
“Accepted Servicing Practices”: With respect to any Related Mortgage Loan, those
accepted and prudent mortgage servicing practices and procedures (including
collection procedures) of prudent mortgage lending institutions which service
mortgage loans of the same type as the Mortgage Loans in the jurisdiction where
the related Mortgaged Property is located, and which are in accordance with the
requirements of each Agency Program, applicable law, FHA regulations, VA
regulations and RD regulations and the requirements of any private mortgage
insurer so that the FHA insurance, VA guarantee, RD guarantee or any other
applicable insurance or guarantee in respect of any Mortgage Loan is not voided
or reduced.
“Approvals”: With respect to Seller, the approvals obtained by the Applicable
Agency, HUD, the FHA, the VA or the RD in designation of Seller as a
GNMA-approved issuer, a GNMA-approved servicer, a FHA-approved mortgagee, a
VA-approved lender, a RD-approved lender, a FNMA-approved lender or a
FHLMC-approved Seller/Servicer, as applicable, in good standing.
“Effective Date”: June 10, 2015.




--------------------------------------------------------------------------------




“Expiration Date”: The earlier of (i) June 8, 2016, (ii) at Purchaser’s option,
upon the occurrence of an Event of Default, and (iii) the date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.
“FNMA” or “Fannie Mae”: The Federal National Mortgage Association or any
successor thereto.
“FHLMC” or “Freddie Mac”: The Federal Home Loan Mortgage Corporation or any
successor thereto.
“GNMA” or “Ginnie Mae”: Government National Mortgage Association or any
successor thereto.
“Merchants Bank Agreement”: That certain Amended and Restated Master
Participation Agreement, dated as of July 31, 2014, between Seller and Merchants
Bank of Indiana.
“Security Issuance Failure”: Failure (a) of the Security to be issued for any
reason including but not limited to Seller’s failure to perform any of its
obligations under this Agreement or any other Program Document or failure to
perform in Strict Compliance with the related Agency Program or (b) to cause
Delivery of the Security to Purchaser or its designee (and designee has been
properly notified it is holding for Purchaser).
2.adding the following definition in its proper alphabetical order:
“RD”: The United States Department of Agriculture Rural Development and any
successor thereto.


Section 2.Events of Default. Section 6 of the Existing Purchase and Sale
Agreement is hereby amended by: (a) deleting the “or” at the end of clause
(e)(xi), (b) deleting the “.” at the end of clause (e)(xii) and replacing it
with “; or” and (c) adding the following:
(xiii)
Seller’s audited financial statements or notes thereto or other opinions or
conclusions stated therein shall be qualified or limited by reference to the
status of Seller as a “going concern” or reference of similar import.



Section 3.Representations and Warranties. Section 9 of the Existing Purchase and
Sale Agreement is hereby amended by:
1. deleting clauses (a)(iii), (a)(viii) and (a)(ix) in their entirety and
replacing them with the following:
(iii)
The execution, delivery and performance by Seller of this Agreement, each other
Program Document, and the transactions contemplated hereby and thereby, are
within Seller’s corporate powers, have been duly authorized by all necessary
corporate action and will not result in the breach of any provision of the
charter or by-laws of Seller or result in the breach of any provision of, or
conflict with or constitute a default under or result in the acceleration of any
obligation under, any agreement, indenture, loan or credit agreement or other
instrument to which Seller, the Related Mortgage Loans or any of Seller’s
property is subject, or result in the violation of any law, rule, regulation,
order, judgment or decree to which Seller, the Related Mortgage Loans or
Seller’s property is subject. Without limiting the generality of the foregoing,
the consummation of the transactions contemplated herein or therein will not
violate any policy, regulation or guideline of the FHA, VA or RD or result in
the voiding or





--------------------------------------------------------------------------------




reduction of the FHA insurance, VA guarantee, RD guarantee or any other
insurance or guarantee in respect of any Related Mortgage Loan, or otherwise
render such Mortgage Loans, individually or in the aggregate, ineligible
(pursuant to the applicable Agency Guide or otherwise) for inclusion in a pool
of mortgages supporting a Security, and such FHA insurance, VA guarantee or RD
guarantee is in full force and effect or shall be in full force and effect as
required by the applicable Agency Guide;
(viii)
To the extent Seller has previously received the applicable Approval, Seller has
all requisite Approvals. Seller has not received from any Applicable Agency,
HUD, FHA, VA or RD a notice of extinguishment or a notice indicating material
breach, material default or material non-compliance which Purchaser could
reasonably determine is reasonably likely to entitle such Applicable Agency or
HUD, FHA, VA or RD to terminate or suspend Seller or to have a Material Adverse
Effect, or a notice from any Applicable Agency, HUD, FHA, VA or RD indicating
any adverse fact or circumstance in respect of Seller which Purchaser could
reasonably determine is reasonably likely to entitle such Applicable Agency or
HUD, FHA, VA or RD, as the case may be, to revoke any Approval or otherwise
terminate, suspend Seller as an approved issuer, seller or servicer, as
applicable, or with respect to which such adverse fact or circumstance has
caused any Applicable Agency, HUD, FHA, VA or RD to terminate Seller.  Seller
has not received from any Applicable Agency, HUD, FHA, VA or RD a notice of a
sanction or a levy of penalties against the Seller which Purchaser could
reasonably determine is reasonably likely to have a Material Adverse Effect;

(ix)
The Custodian is an eligible custodian under each Agency Guide and each Agency
Program, and is not an Affiliate of Seller; and

2.deleting clauses (b)(i) and (b)(iv) in their entirety and replacing them with
the following:
(i)
Such Mortgage Loan was, immediately prior to the sale to Purchaser of the
Related Participation Certificate, owned solely by Seller, is not subject to any
lien, claim or encumbrance (other than the lien of a Warehouse Lender),
including, without limitation, any such interest pursuant to a loan or credit
agreement for warehousing mortgage loans, and was originated and serviced in
accordance with all applicable law and regulations, including without limitation
the Federal Truth-in-Lending Act, the Real Estate Settlement Procedures Act,
regulations issued pursuant to any of the aforesaid, and any and all rules,
requirements, guidelines and announcements of the Applicable Agency, and, as
applicable, the FHA, VA and RD, as the same may be amended from time to time;

(iv)
To the extent applicable, such Mortgage Loan is either insured by the FHA under
the National Housing Act, guaranteed by the VA under the Servicemen’s
Readjustment Act of 1944, guaranteed by the RD under the Housing Act of 1949 or
is otherwise insured or guaranteed in accordance with the requirements of the
applicable Agency Program and is not subject to any defect that would prevent
recovery in full or in part against the FHA, VA, RD or other insurer or
guarantor, as the case may be;



Section 4.Covenants of Seller. Section 10 of the Existing Purchase and Sale
Agreement is hereby amended by:
1.deleting clause (a)(i) in its entirety and replacing it with the following:




--------------------------------------------------------------------------------




(i)
Within ninety (90) days after the end of each fiscal year of Seller, the
consolidated balance sheets of Seller and its consolidated Subsidiaries, which
will be in conformity with GAAP, and the related consolidated statements of
income showing the financial condition of Seller and its consolidated
Subsidiaries as of the close of such fiscal year and the results of operations
during such year, and a consolidated statement of cash flows, as of the close of
such fiscal year, setting forth, in each case, in comparative form the
corresponding figures for the preceding year. The foregoing consolidated
financial statements are to be reported on by, and to carry the report
(acceptable in form and content to Purchaser) of, an independent public
accountant of national standing acceptable to Purchaser and are to be
accompanied by an unqualified opinion and a letter of management in form and
substance acceptable to Purchaser;

2.deleting clause (a)(iv)(4) in its entirety and replacing it with the
following:
(4)
the actual or threatened suspension, revocation or termination of any of
Seller’s Approvals or upon Seller becoming aware of any penalties, sanctions or
charges levied, or threatened to be levied, against Seller or any change or
threatened change in Approval status, or the commencement of any investigation,
or the institution of any adverse action or the written threat of institution of
any adverse action against Seller by any Applicable Agency, HUD, FHA, VA or RD
or any other agency, or any supervisory or regulatory governmental entity
supervising or regulating the origination or servicing of mortgage loans by, or
the issuer or seller status of, Seller;



3.deleting clause (j)(i) in its entirety and replacing it with the following:
(i)
Seller shall maintain a Tangible Net Worth of not less than the sum of (x)
$187,500,000 plus (y) 50% of all positive Net Income plus (z) 50% of equity
capital raises;

4.deleting clause (j)(iii) in its entirety and replacing it with the following:


(iii)
Seller shall, at all times, maintain (a) unrestricted and unencumbered cash and
Cash Equivalents in an amount not less than $20,000,000 and (b) Liquidity in an
amount not less than the sum of the (i) the product of (x) Total Marginable
Assets minus mortgage loans held for sale that are financed under the Merchants
Bank Agreement and (y) 3% plus (ii) the product of (x) mortgage loans held for
sale under the Merchants Bank Agreement and (y) 1%; provided that in the event
Seller reports a profitability loss of no more than $10,000,000, the 3%
calculation in clause (b)(i) above shall be increased to 4.5% at the end of such
calendar month.

Notwithstanding the foregoing, to the extent the Seller becomes subject to a
margin call under the terms of the Merchants Bank Agreement, mortgage loans
financed under such agreement will not be deducted from Total Marginable Assets;
5.deleting clause (j)(v) in its entirety and replacing it with the following:
(v)
Seller shall not show a pre-tax net loss greater than $10,000,000 on a rolling
six (6) month basis, as determined in accordance with GAAP before non-cash fair
value changes related to mortgage servicing rights.

Section 5.Notices. Section 20 of the Existing Purchase and Sale Agreement is
hereby amended by deleting the addresses for notices with respect to the
Purchaser and replacing them with the following:






--------------------------------------------------------------------------------




If to Purchaser:        Bank of America, N.A.
4500 Park Granada
Mail Code: CA7-910-02-38
Calabasas, California 91302
Attention: Adam Gadsby, Managing Director
Telephone: (818) 225-6541
Facsimile: (213) 457-8707
Email: Adam.Gadsby@baml.com


With copies to:


Bank of America, N.A.
One Bryant Park, 11th Floor
Mail Code: NY1-100-11-01
New York, New York 10036
Attention: Eileen Albus, Director, Mortgage Finance
Telephone: (646) 855-0946
Facsimile: (646) 855-5050
Email: Eileen.Albus@baml.com


Bank of America, N.A.
50 Rockefeller Plaza
Mail Code: NY1-050-12-01
New York, New York 10020
Attention: Amie Davis, Assistant General Counsel
Telephone: 646-855-0183
Facsimilie: (704) 409-0337
Email: Amie.Davis@bankofamerica.com


Section 6.Purchaser and Seller Notices. Annex A to the Existing Purchase and
Sale Agreement is hereby amended by deleting such annex in its entirety and
replacing it with Annex A hereto.


Section 7.Fees and Expenses. Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.
Section 8.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Purchase and Sale Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.
Section 9.Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
Section 10.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.
Section 11.GOVERNING LAW. THE AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY




--------------------------------------------------------------------------------




CONFLICTS OF LAW PROVISIONS (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
[SIGNATURE PAGE FOLLOWS]
Signature Page to Amendment No. 8 to Mortgage Loan Participation Purchase and
Sale Agreement
IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
Bank of America, N.A., as Purchaser
By: ___/s/ Adam Robitshek_________________
Name: Adam Robitshek
Title: Vice President


STONEGATE MORTGAGE CORPORATION, as Seller
By: ___/s/ John Macke _____________________
Name: John Macke    


Title: Executive Vice President




















--------------------------------------------------------------------------------












Annex A


Annex A
Purchaser NOTICES
Name:
Bank of America, N.A.
Address:
4500 Park Granada
Mail Code: CA7-910-02-38
Calabasas, California 91302
Attention: Adam Gadsby, Managing Director
Telephone:
(818) 225-6541
Telecopy:
(213) 457-8707
Email:
Adam.Gadsby@baml.com
 
 
with copies to:
 
 
 
Name:
Bank of America, N.A.
Address:
One Bryant Park, 11th Floor
Mail Code: NY1-100-11-01
New York, New York 10036
Attention: Eileen Albus, Director, Mortgage Finance
Telephone:
(646) 855-0946
Telecopy:
(646) 855-5050
Email:
Eileen.Albus@baml.com
 
 
Name:
Bank of America, N.A.
Address:
50 Rockefeller Plaza
Mail Code: NY1-050-12-01
New York, New York 10020
Attention: Amie Davis, Assistant General Counsel
Telephone:
(646) 855-0183
Telecopy:
(704) 409-0337
Email:
Amie.Davis@bankofamerica.com



SELLER NOTICES




--------------------------------------------------------------------------------




Name:
Stonegate Mortgage Corporation
Address:
9190 Priority Way West Drive, Ste 300
Indianapolis, IN 46240
Attention: Barb Cutillo, CAO and John Macke, CEO
Telephone:
(317) 663-5102 and (317) 663-5176
Email:
bcutillo@stonegatemtg.com and jmacke@stonegatemtg.com









